UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 22, 2010 THE NATIONAL SECURITY GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 0-18649 63-1020300 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 661 East Davis Street Elba, Alabama (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (334) 897-2273 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On October 25, 2010, The National Security Group, Inc. issued a press release declaring a quarterly dividend.A copy of this press release is attached as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit No.Description of Document Press release, dated October 25, 2010, issued by The National Security Group, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The National Security Group, Inc. Dated: October 25, 2010 By:/s/ Brian R. McLeod Brian R. McLeod Chief Financial Officer Exhibit 99.1 The National Security Group, Inc. 661 East Davis Street Post Office Box 703 Elba, Alabama 36323 PRESS RELEASE FOR IMMEDIATE RELEASE For Additional Information: Contact Brian McLeod – Chief Financial Officer @ (334) 897-2273. The National Security Group, Inc Declares Cash Dividend ELBA, ALABAMA (October 25, 2010)…On October 22, 2010, the Board of Directors of The National Security Group, Inc. (NASDAQ:NSEC), declared a quarterly dividend of $.15 per share.This represents an annual indicated dividend rate of $.60 per share.This cash dividend is payable on November 30, 2010 to shareholders of record November 8, 2010.With its home office in Elba, Alabama, The National Security Group, Inc. is an insurance holding company.Company shares are traded on the NASDAQ Global Market under the symbol NSEC.
